DETAILED ACTION
The applicant’s amendment filed on November 24, 2021 has been entered.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on November 24, 2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a support member including: a fitting part formed into a cylindrical shape including an opening in one portion in a circumferential direction of the fitting part so as to be able to be fitted to an outer peripheral part of a rod-like member; a penetration part passing through the wiring member in a state where the wiring member is disposed on an outer side of the support member; and a retaining part which does not pass through the wiring member, the retaining part being but is provided on an outer side of the wiring member and covering the penetration part at the outside of the wiring member to prevent the penetration part from coming out of the wiring member, wherein the wiring member is bended along  the circumferential direction of the fitting 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PARESH H PAGHADAL/Examiner, Art Unit 2847